DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined in this application. This communication is a Final Rejection in response to the Amendment filed on August 9, 2022. 
Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9 recites the limitation “…by 100 times the viscosity of the dense carbon dioxide without the thickener to 1300 times the viscosity of the dense carbon dioxide without the thickener”. To improve clarity of the claim, replacement of this limitation with language such as -by 100 times to 1300 times the viscosity of the dense carbon dioxide without the thickener- is suggested. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “at least one structural monomer”, which is unclear. It is unclear what “structural monomer” includes and/or excludes. As such, the claimed copolymer that is a reaction product of one or more structural monomers, with a solubility in dense carbon dioxide and with the ability to thicken and block as instantly claimed, is unclear; and the metes, bounds and scope of the claim are unclear. Appropriate correction and/or clarification is required. Claims 2-20 are also rejected for being dependent on Claim 1. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 4,495,995), in view of Enick et al. (Non-Patent Literature as cited on IDS filed 03/25/2022), further in view of AlYousef et al. (Non-Patent Literature as cited on IDS filed 01/04/2021).
With respect to Claim 1, Chen discloses a method for enhanced oil recovery from a hydrocarbon bearing subterranean formation (Chen: Col. 1, Ln. 5-17), the method comprising: withdrawing hydrocarbons from a production well extending into the hydrocarbon bearing subterranean formation (Chen: Col. 2, Ln. 5-15; Col. 3, Ln. 50-63); identifying a high permeability streak in the hydrocarbon bearing subterranean formation (Chen: Col. 1, Ln. 5-17); injecting a dense carbon dioxide composition from an injection well into the high permeability streak of the hydrocarbon bearing subterranean formation (Chen: Col. 1, Ln. 5-17, Col. 2, Ln. 5-15; Col. 3, Ln. 50-63), where: the dense carbon dioxide composition comprises dense carbon dioxide (Chen: Col. 1, Ln. 60 through Col. 2, Ln. 15; Col. 3, Ln. 40-65) and blocking the high permeability streak with the dense carbon dioxide composition; after blocking the high permeability streak with the dense carbon dioxide composition, injecting an aqueous treatment fluid from the injection well into the hydrocarbon bearing subterranean formation, wherein: the dense carbon dioxide composition blocks the high permeability streak to divert at least a portion of the aqueous treatment fluid into bypassed regions of the hydrocarbon bearing subterranean formation during the injecting of the aqueous treatment fluid into the hydrocarbon bearing subterranean formation; and the injecting of the aqueous treatment fluid into the hydrocarbon bearing subterranean formation drives hydrocarbons in the hydrocarbon bearing subterranean formation towards the production well (Chen: Col. 1, Ln. 5-17; Col. 1, Ln. 60 through Col. 2, Ln. 15; Col. 3, Ln. 40-65).
Chen further teaches embodiments of injecting the composition with pressure monitoring until a desired degree of plugging is accomplished (Chen: Col. 1, Ln. 60 through Col. 2, Ln. 5). As such, although the reference fails to explicitly limit the injecting of the dense carbon dioxide composition “for a duration of from 0.5 to 24 hours” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to inject for a suitable duration based on pressure measurements and/or desired degree of plugging insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal duration to employ therein in order to obtain the desired result. 
Chen further teaches the composition in the form of a foam comprising a surfactant (Chen: Col. 1, Ln. 60-65, Col. 3, Ln. 40-50). The reference, however, fails to explicitly disclose the above method steps in combination with the dense carbon dioxide composition comprising “a thickener soluble in the dense carbon dioxide, and the thickener comprises a copolymer, the copolymer being the polymerized reaction product of monomers that include: at least one alkenyl ether or dialkenyl ether monomer; at least one acrylate or methacrylate monomer; at least one structural monomer; and at least one allyl ester monomer” as instantly claimed. 
Enick teaches a literature review of the use of carbon dioxide in oil recovery applications therein, wherein carbon dioxide with thickeners are taught as an alternative to carbon dioxide foams comprising a surfactant (Enick: Pages iv-ix), and wherein thickened carbon dioxide is also taught to flow more uniformly thereby providing improved sweep efficiency and conformance control (Enick: Page 17). 
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Chen with the aforementioned teachings of Enick to employ a dense carbon dioxide composition comprising a thickener as an alternative to the foam in order to provide a composition that flows more uniformly thereby providing improved sweep efficiency and conformance control. (Enick: Page 17).
Enick further teaches thickeners such as polyFAST (Enick: Pages 188-189). The combined references, however, fail to teach a thickener comprising “a copolymer, the copolymer being the polymerized reaction product of monomers that include: at least one alkenyl ether or dialkenyl ether monomer; at least one acrylate or methacrylate monomer; at least one structural monomer; and at least one allyl ester monomer” as instantly claimed.
AlYousef teaches a study of the use of carbon dioxide in oil recovery therein, wherein a thickener as instantly claimed is taught as a suitable alternative to thickeners such as polyFAST, and is better for the environment, economical and soluble in dense carbon dioxide at reservoir conditions (AlYousef: Pages 1-3 & 9). The thickener of AlYousef is disclosed as received from AP Polymer Technology CO., LTD., Beijing (AlYousef: Pages 2-3) and appears to be APFR-2 (See Evidence:  Liquid Carbon Dioxide High Efficiency Thickener APFR-2 Product Information – Non-Patent Literature as cited in PTO-892; Pages 1-3). The instant specification [0094] describes APFR-2 from AP Polymer Technology CO., LTD., Beijing, as the thickener. As such, the thickener of AlYousef is considered a thickener as instantly claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). To the extent there if any difference between the thickener of AlYousef and the thickener as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention. 
As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Chen and Enick with the aforementioned teachings of AlYousef to employ a dense carbon dioxide composition comprising a thickener such as instantly claimed as an alternative to those of Enick for the benefits of reduced environmental impact, economics and solubility in dense carbon dioxide at reservoir conditions. (AlYousef: Pages 1-3 & 9). 
Further, the resulting dense carbon dioxide composition comprising the thickener of AlYousef is considered the dense carbon dioxide composition as instantly claimed. As such, the composition is considered to block the high permeability streak as instantly claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). To the extent there if any difference between the thickener of AlYousef and the thickener as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 2, the combined references of Chen, Enick and AlYousef teach the method as provided above with respect to Claim 1. Chen further discloses the dense carbon dioxide as described in [0032] & [0033] of the instant specification (Chen: Col. 2, Ln. 22-52), which is considered “supercritical carbon dioxide” as instantly claimed. 
To the extent there is any difference between the supercritical carbon dioxide of Chen’s disclosure and the supercritical carbon dioxide as instantly claimed, it is further noted that AlYousef teaches wherein the thickener is soluble with supercritical carbon dioxide (AlYousef: Pages 1 & 9). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Chen, Enick & AlYousef with the aforementioned additional teachings of AlYousef to employ supercritical carbon dioxide with the thickener in order to yield predictable results in solubility, thickening, and/or oil recovery. (AlYousef: Pages 1 & 9).
With respect to Claims 3 & 4, the combined references of Chen, Enick and AlYousef teach the method as provided above with respect to Claim 1. As set forth above, the thickener of AlYousef is disclosed as received from AP Polymer Technology CO., LTD., Beijing (AlYousef: Pages 2-3) and appears to be APFR-2 (See Evidence:  Liquid Carbon Dioxide High Efficiency Thickener APFR-2 Product Information – Non-Patent Literature as cited in PTO-892; Pages 1-3). The instant specification [0094] describes APFR-2 from AP Polymer Technology CO., LTD., Beijing, as the thickener. As such, the thickener of AlYousef is considered a thickener comprising a co-solvent as instantly claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). To the extent there if any difference between the thickener of AlYousef and the thickener as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claims 5-7 & 9, the combined references of Chen, Enick and AlYousef teach the method as provided above with respect to Claim 1. AlYousef teaches the respectively claimed properties (AlYousef: Pages 1-3 & 6-8; Table 1). Further, as set forth above, the thickener of AlYousef is disclosed as received from AP Polymer Technology CO., LTD., Beijing (AlYousef: Pages 2-3) and appears to be APFR-2 (See Evidence:  Liquid Carbon Dioxide High Efficiency Thickener APFR-2 Product Information – Non-Patent Literature as cited in PTO-892; Pages 1-3). The instant specification [0094] describes APFR-2 from AP Polymer Technology CO., LTD., Beijing, as the thickener. As such, the thickener of AlYousef is considered a thickener with properties as respectively claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). To the extent there if any difference between the thickener of AlYousef and the thickener as respectively claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 8, the combined references of Chen, Enick and AlYousef teach the method as provided above with respect to Claim 1. AlYousef further teaches the manufacture recommended concentration range for the thickener, which falls within the range as instantly claimed (AlYousef: Page 3; Table 2). 
With respect to Claim 10, the combined references of Chen, Enick and AlYousef teach the method as provided above with respect to Claim 1. AlYousef further teaches where the dense carbon dioxide composition has a viscosity within the range as instantly claimed (AlYousef: Pages 6-9). 
With respect to Claim 11, the combined references of Chen, Enick and AlYousef teach the method as provided above with respect to Claim 1. As set forth above, the thickener of AlYousef is disclosed as received from AP Polymer Technology CO., LTD., Beijing (AlYousef: Pages 2-3) and appears to be APFR-2 (See Evidence:  Liquid Carbon Dioxide High Efficiency Thickener APFR-2 Product Information – Non-Patent Literature as cited in PTO-892; Pages 1-3). The instant specification [0094] describes APFR-2 from AP Polymer Technology CO., LTD., Beijing, as the thickener. As such, the dense carbon dioxide composition comprising the thickener of AlYousef is considered the dense carbon dioxide composition as instantly claimed. As such, the composition is considered to reduce the permeability of carbonate rock as instantly claimed. “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). To the extent there if any difference between the thickener of AlYousef and the thickener as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 12, the combined references of Chen, Enick and AlYousef teach the method as provided above with respect to Claim 1. Chen further teaches where the dense carbon dioxide composition is injected at a pressure in a range that encompasses the range as instantly claimed (Chen: Col. 2, Ln. 22-52). As such, although the reference fails to explicitly limit the pressure to the range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable pressure insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal pressure to employ therein in order to obtain the desired result.
With respect to Claim 13, the combined references of Chen, Enick and AlYousef teach the method as provided above with respect to Claim 1. Chen further teaches where the dense carbon dioxide composition is injected at a temperature in a range that overlaps with the range as instantly claimed (Chen: Col. 2, Ln. 22-52). As such, although the reference fails to explicitly limit the temperature to the range as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable temperature insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal temperature to employ therein in order to obtain the desired result. 
With respect to Claim 14, the combined references of Chen, Enick and AlYousef teach the method as provided above with respect to Claim 1. Chen further discloses where the aqueous treatment fluid comprises one or more as instantly claimed (Chen: Col. 3, Ln. 50-65; Example 1). 
With respect to Claim 15, the combined references of Chen, Enick and AlYousef teach the method as provided above with respect to Claim 1. Chen further discloses where the aqueous treatment fluid comprises one or more oilfield additives selected from the group as instantly claimed (Chen: Col. 3, Ln. 50-65). 
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 4,495,995), in view of Enick et al. (Non-Patent Literature as cited on IDS filed 03/25/2022), further in view of AlYousef et al. (Non-Patent Literature as cited on IDS filed 01/04/2021), further in view of Gupta (US 2018/0209240).
With respect to Claim 16, the combined references of Chen, Enick and AlYousef teach the method as provided above with respect to Claim 1. The combined references, however, fail to explicitly disclose “where the injecting of the dense carbon dioxide composition comprises isolating a portion of the injection well that is in fluid communication with the high permeability streak from other portions of the injection well before injecting the dense carbon dioxide composition into the high permeability streak” as instantly claimed. 
Gupta teaches methods of well treatment in distinct zones therein, wherein a portion of the injection well is isolated as instantly claimed so as to treat selected intervals/zones and/or so as to avoid flow of treatment fluids into a non-productive zone or a zone of diminished interest (Gupta: Sections [0002]-[0011]), and also teaches such isolation as suitable for conformance treatments (Gupta: Section [0083]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Chen, Enick and AlYousef with the aforementioned teachings of Gupta to isolate a portion of the injection well as instantly claimed in order to treat selected intervals/zones and/or to avoid flow of treatment fluids into a non-productive zone or a zone of diminished interest. (Gupta: Sections [0002]-[0011]).
With respect to Claim 17, the combined references of Chen, Enick, AlYousef and Gupta teach the method as provided above with respect to Claim 16. Gupta further teaches “where the isolating of the portion of the injection well that is in fluid communication with the high permeability streak from other portions of the injection well comprises installing one or more temporary plugs in the injection well” in order to leave the formation damage-free (Gupta: Sections [0006]-[0008] & [0011]-[0022]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Chen, Enick and AlYousef with the aforementioned teachings of Gupta to isolate a portion of the injection well by installing one or more temporary plugs in the injection well as instantly claimed in order to leave the formation damage-free post-treatment. (Gupta: Sections [0006]-[0008] & [0011]-[0022]).
With respect to Claim 18, the combined references of Chen, Enick, AlYousef and Gupta teach the method as provided above with respect to Claim 17. Gupta further teaches where the one or more temporary plugs are disposed downhole of the portion of the injection well in fluid communication with the treatment zone or both uphole and downhole of the portion of the injection well in fluid communication with the treatment zone (Gupta: Sections [0075]-[0077]; Figure 8). 
With respect to Claim 19, the combined references of Chen, Enick, AlYousef and Gupta teach the method as provided above with respect to Claim 17. Gupta further teaches where the one or more temporary plugs comprise gel plugs (Gupta: Sections [0011]-[0022]). 
With respect to Claim 20, the combined references of Chen, Enick and AlYousef teach the method as provided above with respect to Claim 17. Gupta further teaches removing the isolation when desired, such as after treatment, in order to leave the formation damage-free (Gupta: Sections [0006]-[0008] & [0011]-[0022]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the combined references of Chen, Enick and AlYousef with the aforementioned teachings of Gupta to de-isolate as instantly claimed in order to leave the formation damage-free post-treatment. (Gupta: Sections [0006]-[0008] & [0011]-[0022]).
Response to Arguments
Applicants' amendments to [0066] & [0084] of the specification to address the objections to the drawings are noted, and the drawings (filed 11/13/2020) are accepted.
Applicants' amendments regarding the claim objections and the 35 USC § 112 rejections are persuasive in-part and/or raise new issues. As such, portions of these objections and rejections are withdrawn, and other portions presented as set forth above. 
Applicants’ amendment to [0047] of the specification to address the 35 USC § 112 rejection with respect to the term “at least one structural monomer” in Claim 1 is noted. However, the specification does not provide a clear definition of the term “at least one structural monomer” and amended [0047] fails to overcome the rejection. The amended specification [0047] states “As used herein, the term "structural monomer" refers to a monomer that includes long carbon chains or benzene ring structures that interact with the tackifying acrylates and methacrylate groups through various intramolecular and intermolecular forces to build viscosity (increase viscosity)”; which is not clear definition for at least the following reasons: (1) The term “long” carbon chains is a relative term and it is unclear how many carbon chains are required to be considered “long”, and the specification does not provide a standard for ascertaining the requisite degree; (2) The interaction with “tackifying acrylates and methacrylate groups through various intramolecular and intermolecular forces to build viscosity” is not a clear definition. What are the tackifying acrylates and methacrylates? What are the various intramolecular and intermolecular forces of interaction that build viscosity – for example, what structural groups interact, at what conditions etc.? Additionally, [0047] of the specification further continues to broadly discuss additional structural monomers, and it is not clear whether or not these additional structural monomers are distinct from “long carbon chains or benzene ring structures that interact with the tackifying acrylates and methacrylate groups through various intramolecular and intermolecular forces to build viscosity”. 
Applicants’ arguments with respect to the rejection(s) of Claims 1-20 under 103 as being unpatentable over Chen, Enick, AlYousef and Gupta, alone or in combination, have been fully considered but they are not persuasive. For reasons discussed below, and upon further consideration of the amendments, the claims remain rejected under 103 in view of the teachings of Chen, Enick, AlYousef and/or Gupta as set forth above, with updates to address the amendments. 
Applicants assert that Chen fails to disclose the newly added limitations of Claim 1; and the method of Claim 1 differs from Chen because (i) the dense carbon dioxide composition of Claim 1 blocks a high permeability streak before and without needing the injection of an aqueous treatment fluid, (ii) the dense carbon dioxide composition of claim 1 is operable on its own to block a permeable region of a subterranean formation without the need for foam generation or the injection of an aqueous surfactant; and (iii) once the foam of Chen is produced, the material cannot be considered dense CO2; the foam produced by the aqueous surfactant and the dense carbon dioxide is the blocking agent in Chen, whereas the dense carbon dioxide composition of instant Claim 1 functions as the blocking agent by itself. Applicants also assert that Enick and AlYousef fail to teach these features.
The Examiner respectfully disagrees. 
The claims do not necessarily exclude: the injection of an aqueous treatment fluid, the generation of foam, the injection of aqueous surfactant, or additional method steps or elements. The instant claims recite the method steps and the dense carbon dioxide composition with the transitional phrase “comprising” or “comprises”, respectively, which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. 
It is also noted that the instant claims recite “blocking….with the…composition”, wherein the composition comprises dense CO2, and does not necessarily recite blocking with dense CO2 alone as appears to be asserted. Further, the rejection sets forth employing a CO2 thickener as taught by Enick and/or AlYousef as an alternative to the foam in the method of Chen. In response to Applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 Further, in response to Applicants’ argument that the references fail to show certain features of Applicants’ invention, it is noted that the features upon which Applicants rely (i.e., the dense carbon dioxide composition blocks a high permeability streak before and without needing the injection of an aqueous treatment fluid, and the dense carbon dioxide composition is operable on its own to block a permeable region of a subterranean formation without the need for foam generation or the injection of an aqueous surfactant; blocking with dense CO2 alone) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is also noted that Chen discloses where the components of the treatment composition are mixed above ground and injected, injected simultaneously, or injected separately (Chen: Col. 3, Ln. 39-65). 
Applicants assert that Chen fails to teach the duration of time that the composition is injected into the subterranean formation. Applicants also assert that Enick and AlYousef fail to teach the duration.
The Examiner respectfully disagrees.
Chen further teaches embodiments of injecting the composition with pressure monitoring until a desired degree of plugging is accomplished (Chen: Col. 1, Ln. 60 through Col. 2, Ln. 5). As such, although the reference fails to explicitly limit the injecting of the dense carbon dioxide composition “for a duration of from 0.5 to 24 hours” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to inject for a suitable duration based on pressure measurements and/or desired degree of plugging insofar as because it has been held. "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal duration to employ therein in order to obtain the desired result.
Applicants assert that Enick and AlYousef fail to teach the newly added limitations of Claim 1, and one of ordinary skill would not be motivated to modify Chen with the teachings of Enick and AlYousef as Chen teaches away from using miscible carbon dioxide, like the carbon dioxide composition of Claim 1, in oil recovery operations. Applicants also assert that Chen states that "in miscible CO2 projects, the major problem is channeling of the CO2 through the reservoir resulting in by-passing most of the oil in place; the present process prevents or greatly diminishes the tendency of the CO2 to channel." (Col. 3 11. 25-29), where the "present process" of Chen is the use of alternating slugs of dense CO2 and an aqueous surfactant to create a foam; and a person of ordinary skill in the art would read Chen to suggest that using a dense CO2 composition to block a high permeability streak instead of a foam would result in the by-passing of most of the oil in the subterranean formation and would not be motivated to modify Chen with the teachings of Enick and AlYousef.
The assertion has been considered as best understood, and the Examiner respectfully disagrees. 
Chen discloses the use of CO2 as a drive fluid for oil recovery subsequent to plugging with the dense carbon dioxide composition (Chen: Col. 3, Ln. 40-65). The discussion in Chen (Col. 3, Ln. 25-29) appears to be with respect to CO2 as a drive fluid in miscible oil recovery, where Chen’s process of plugging with the dense CO2 composition diminishes the tendency of the subsequent CO2 drive fluid to channel and by-pass oil. As such, Chen is not considered to teach away from the use of dense CO2 as asserted. Rather, Chen’s method requires dense CO2 as disclosed throughout the reference. 
Further, with respect to Applicants’ remark “Chen teaches away from using miscible carbon dioxide, like the carbon dioxide composition of Claim 1, in oil recovery operations”, Applicants’ opposing assertions that the claimed composition is both miscible and a blocking agent are unclear. It is therefore noted that the features upon which Applicants rely (i.e., miscible carbon dioxide composition) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants assert that Enick makes it clear that a carbon dioxide thickener had not yet been developed at the time the literature review was written (Enick: page iv); and, as such Enick cannot be cited for teaching thickeners as an alternative to carbon dioxide foams as a reference logically cannot teach the use of something that doesn't yet exist when the reference was written.
The Examiner respectfully disagrees.
Enick (page iv), as cited by Applicants, discusses the pending development of affordable CO2 thickeners, and not the lack of existence of any and all CO2 thickeners as appears to be asserted. Enick teaches a literature review of the use of carbon dioxide in oil recovery applications therein, wherein carbon dioxide with thickeners are taught as an alternative to carbon dioxide foams comprising a surfactant (Enick: Pages iv-ix), and are shown to improve oil recovery from cores, but are expensive. The fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983).
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674